Citation Nr: 1230177	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an anterior left lower leg disability, to include as secondary to service connected residuals of a left lower anterior tibia laceration, claimed as a left ankle disability.

2.  Entitlement to service connection for a left knee disability, claimed as a left shin disability, to include as secondary to service connected residuals of a left lower anterior tibia laceration.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Esquire


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from March 29, 1989 to July 14, 1989.

These matters come before the Board of Veterans Appeals (Board) on appeal of a November 2006 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a left ankle condition and a left shin condition.

Jurisdiction over these matters was transferred to the Atlanta, Georgia RO in approximately December 2006.  

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through April 2012.

The Veteran failed to appear for a RO (Travel Board) hearing scheduled in May 2011.  See 38 C.F.R. § 20.704(d) (2011).  In a letter dated the day prior to the scheduled hearing in May 2011, the Veteran's representative requested that this hearing be rescheduled due to the Veteran's incarceration.  This request to reschedule the hearing was denied by the undersigned Veterans Law Judge in November 2011 as good cause had not been shown.

These matters were remanded by the Board in December 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a May 2012 letter and accompanying substantive appeal form, the Veteran's representative requested that the Veteran be afforded a hearing.  It appears that the Veteran remains incarcerated.

Pursuant to 38 C.F.R. § 3.103(c)(1) (2011), "a claimant is entitled to a hearing at any time on any issue."  Electronic hearings are provided for where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R.               § 20.700(e) (2011).  Additionally, the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA is required to "tailor [its] assistance to the peculiar circumstances of confinement"). 

VA also has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. 1, ch. 4 sec1 (j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law"). 

As the Veteran has the right to a RO hearing and has not yet been afforded the hearing, a remand is required for such a hearing to be scheduled.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In addition, this decision will serve as a grant of the Veteran's representative's motion for reschedule the Veteran's hearing.  38 C.F.R. § 20.704(c) (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity for his appeals.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  If the Veteran remains incarcerated on the date of the scheduled hearing, the Veteran's representative must be permitted the opportunity to present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


